                                                           Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 1 of 24 Page ID #:115



                                                                1   AARON J. MOSS (SBN 190625)
                                                                    AMoss@ggfirm.com
                                                                2   TIFFANY GELOTT (SBN 321951)
                                                                    TGelott@ggfirm.com
                                                                3   LAUREN R. FISHELMAN (SBN 317601)
                                                                    LFishelman@ggfirm.com
                                                                4   GREENBERG GLUSKER FIELDS CLAMAN &
                                                                    MACHTINGER LLP
                                                                5   2049 Century Park East, Suite 2600
                                                                    Los Angeles, California 90067
                                                                6   Telephone: 310.553.3610
                                                                    Fax: 310.553.0687
                                                                7
                                                                    Attorneys for Defendants
                                                                8
                                                                9
                                                                                                   UNITED STATES DISTRICT COURT
                                                               10
                                                                                                  CENTRAL DISTRICT OF CALIFORNIA
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11
                                                                                                           WESTERN DIVISION
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                                    JOHN EVANS, an individual,                     Case No. 2:21-cv-00984-CBM-PD
                                                               14
                                                                                             Plaintiff,            Assigned to Hon. Consuelo B. Marshall
                                                               15
                                                                    v.                                             DEFENDANTS’ NOTICE OF
                                                               16                                                  MOTION AND MOTION TO
                                                                    NBCUNIVERSAL MEDIA, LLC, a                     DISMISS PLAINTIFF’S
                                                               17   corporation; UNIVERSAL PICTURES                COMPLAINT PURSUANT TO
                                                                    dba UNIVERSAL CITY STUDIOS,                    FRCP 12(B)(6); MEMORANDUM
                                                               18   LLC, a corporation; JERRY                      OF POINTS AND AUTHORITIES
                                                                    SEINFELD, an individual; STACEY                IN SUPPORT
                                                               19   SNIDER, an individual, and DOES 1 to
                                                                    10, inclusive,                                 Date:      June 22, 2021
                                                               20                                                  Time:      10:00 a.m.
                                                                                             Defendants.
                                                               21                                                  Ctrm:      8B
                                                               22
                                                                                                                   (Request for Judicial Notice,
                                                               23                                                  Declarations of Christopher Miller and
                                                               24                                                  Aaron J. Moss and [Proposed] Order
                                                                                                                   filed concurrently herewith)
                                                               25
                                                                                                                   Complaint filed: February 5, 2021
                                                               26
                                                               27
                                                               28
                                                                                                                           DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14
                                                                                                                                          MOTION TO DISMISS

                                                                     NBCUniversal:6477714v1
                                                           Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 2 of 24 Page ID #:116



                                                                1            TO ALL PARTIES AND TO THEIR COUNSEL OF RECORD:
                                                                2            PLEASE TAKE NOTICE that on June 22, 2021, at 10:00 a.m., or as soon
                                                                3   thereafter as the matter may be heard in Courtroom 8B of the above-entitled Court,
                                                                4   located at First Street Courthouse, 350 W. 1st Street, 8th Floor, Los Angeles,
                                                                5   California 90012, Defendants NBCUniversal Media, LLC (“NBCUniversal”),
                                                                6   Universal Pictures, a division of Universal City Studios LLC 1 (“Universal
                                                                7   Pictures”), Jerry Seinfeld (“Seinfeld”), and Stacey Snider (“Snider”) (collectively,
                                                                8   “Defendants”) will appear and move the Court for an order dismissing with
                                                                9   prejudice the claims for relief asserted against them by Plaintiff John Evans
                                                               10   (“Plaintiff”) under Rule 12(b)(6) of the Federal Rules of Civil Procedure.
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11            Defendants move to dismiss on the grounds that Plaintiff has failed to state
                                                               12   any claim upon which relief can be granted. Judgment should be entered in
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   Defendants’ favor on Plaintiff’s First Claim for Relief for Copyright Infringement
                                                               14   because Plaintiff has failed to plausibly allege that any of the individuals or entities
                                                               15   involved in the production or release of the film Bee Movie had access to Plaintiff’s
                                                               16   screenplay, nor has Plaintiff plausibly alleged substantial similarity between his
                                                               17   screenplay and the film. Plaintiff’s Second, Third and Fourth Claims for Relief, for
                                                               18   Unfair Competition, Intentional Infliction of Emotional Distress and Negligent
                                                               19   Infliction of Emotional Distress, respectively, fail as a matter of law because the
                                                               20   claims are premised on the same allegations of copyright infringement at issue in
                                                               21   Plaintiff’s First Claim for Relief, and are therefore preempted by the Copyright Act.
                                                               22            This Motion to Dismiss is made following the conference of counsel
                                                               23   pursuant to Central District Local Rule 7–3, which took place on May 10, 2021.
                                                               24   Declaration of Aaron J. Moss (“Moss Decl.”), ¶6.
                                                               25            This Motion is based upon this Notice of Motion and Motion; the attached
                                                               26
                                                               27   1
                                                                     Erroneously named in this lawsuit as “Universal Pictures dba Universal City
                                                                    Studios, LLC, a corporation.” Universal City Studios LLC is not a corporation or a
                                                               28   dba, but rather a registered limited liability company.
                                                                                                                         DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                      1                       MOTION TO DISMISS
                                                           Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 3 of 24 Page ID #:117



                                                                1   Memorandum of Points and Authorities; Defendants’ Request for Judicial Notice
                                                                2   filed concurrently herewith and any other matters of which the Court may take
                                                                3   judicial notice; the Declarations of Christopher Miller and Aaron J. Moss; the other
                                                                4   files, records, pleadings and papers in this action; any reply papers that may be
                                                                5   filed; and on such further oral or documentary evidence as may be presented at or
                                                                6   before the hearing on this matter.
                                                                7
                                                                8
                                                                     DATED: May 18, 2021                 GREENBERG GLUSKER FIELDS
                                                                9                                        CLAMAN & MACHTINGER LLP
                                                               10
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11                                        By:
                                                               12                                         AARON J. MOSS (SBN 190625)
                          2049 Century Park East, Suite 2600




                                                                                                          TIFFANY GELOTT (SBN 321951)
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13                                         LAUREN R. FISHELMAN (SBN 317601)
                                                                                                          Attorneys for Defendants
                                                               14
                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                       DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                    2                       MOTION TO DISMISS
                                                           Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 4 of 24 Page ID #:118



                                                                1                                            TABLE OF CONTENTS
                                                                2
                                                                                                                                                                                    Page
                                                                3
                                                                4   I.   INTRODUCTION ........................................................................................... 1
                                                                    II.  FACTUAL ALLEGATIONS .......................................................................... 3
                                                                5   III. LEGAL STANDARDS ................................................................................... 4
                                                                6   IV.  STANDARDS FOR JUDICIAL NOTICE ..................................................... 6
                                                                7   V.   PLAINTIFF CANNOT STATE A CLAIM FOR COPYRIGHT
                                                                         INFRINGEMENT ........................................................................................... 7
                                                                8        A.   Plaintiff Fails to Plausibly Allege Access............................................. 7
                                                                9        B.   Plaintiff Fails to Allege Substantial Similarity of Protected
                                                                              Expression Between His Screenplay and the Film. ............................ 11
                                                               10   VI. PLAINTIFF’S STATE LAW CAUSES OF ACTION ARE
                                                                         PREEMPTED AND FAIL TO STATE CLAIMS FOR RELIEF ................ 14
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11        A.   The Unfair Competition Claim is Preempted By the Copyright
                                                               12             Act. ...................................................................................................... 14
                          2049 Century Park East, Suite 2600




                                                                         B.   Plaintiff’s Intentional and Negligent Infliction of Emotional
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13             Distress Claims Are Likewise Preempted By the Copyright Act. ...... 15
                                                               14   VII. CONCLUSION ............................................................................................. 16

                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                                            DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                                     i                           MOTION TO DISMISS
                                                           Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 5 of 24 Page ID #:119



                                                                1                                        TABLE OF AUTHORITIES
                                                                2
                                                                                                                                                                                 Page
                                                                3
                                                                    FEDERAL CASES
                                                                4
                                                                    Abbas v. Vertical Ent., LLC,
                                                                5     2019 WL 6482229 (C.D. Cal. Aug. 19, 2019) ...................................................... 6
                                                                6   Ashcroft v. Iqbal,
                                                                       556 U.S. 662 (2009) .......................................................................................... 4, 5
                                                                7
                                                                    Bell Atlantic Corp. v. Twombly,
                                                                8      550 U.S. 544 (2007) .......................................................................................... 4, 5
                                                                9   Boyman v. Disney Enters., Inc.,
                                                                      2018 WL 5094902 (C.D. Cal. June 1, 2018)....................................................... 11
                                                               10
                                                                    Carlini v. Paramount Pictures Corp.,
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11     2021 WL 911684 (C.D. Cal. Feb. 2, 2021) ........................................................... 8
                                                               12   Daniels-Hall v. Nat’l Educ. Ass’n,
                          2049 Century Park East, Suite 2600




                                                                      629 F.3d 992 (9th Cir. 2010) ................................................................................. 7
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                                    Dreiling v. Am. Express Co.,
                                                               14     458 F.3d 942 (9th Cir. 2006) ................................................................................. 6
                                                               15   Edwards v. Cinelou Films LLC,
                                                                      2016 WL 9686986 (C.D. Cal. June 22, 2016)..................................................... 15
                                                               16
                                                                    Esplanade Prods., Inc. v. Walt Disney Co.,
                                                               17      2017 WL 5635024 (C.D. Cal. July 11, 2017) ......................................... 11, 12, 13
                                                               18   Esplanade Prods., Inc. v. Walt Disney Co.,
                                                                       2017 WL 5635027 (C.D. Cal. Nov. 8, 2017) ........................................................ 5
                                                               19
                                                                    Evans v. McCoy-Harris,
                                                               20     2019 WL 1002512 (C.D. Cal. Jan. 4, 2019)........................................................ 12
                                                               21   Fillmore v. Blumhouse Prods.,
                                                                       LLC, 2017 WL 4708018 (C.D. Cal. Jul. 7, 2017) ................................................. 8
                                                               22
                                                                    Gable v. Nat’l Broad. Co.,
                                                               23     727 F. Supp. 2d 815 (C.D. Cal. 2010) ................................................................... 9
                                                               24   Galbraith v. Cty. of Santa Clara,
                                                                      307 F.3d 1119 (9th Cir. 2002) ............................................................................... 6
                                                               25
                                                                    Griffin v. Peele,
                                                               26      2018 WL 5117555 (C.D. Cal. Jan. 18, 2018)........................................................ 9
                                                               27   Grill v. Lincoln Nat’l Life Ins. Co.,
                                                                       2014 WL 12588652 (C.D. Cal. June 3, 2014)....................................................... 7
                                                               28
                                                                                                                                          DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                                    ii                         MOTION TO DISMISS
                                                           Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 6 of 24 Page ID #:120



                                                                1                                       TABLE OF AUTHORITIES
                                                                2                                             (continued)
                                                                                                                                                               Page
                                                                3   Hoff v. Walt Disney Pictures,
                                                                      2019 WL 6329368 (C.D. Cal. Aug. 19, 2019) .................................................... 14
                                                                4
                                                                    Knievel v. ESPN,
                                                                5     393 F.3d 1068 (9th Cir. 2005) ............................................................................... 6
                                                                6   Kodadek v. MTV Networks, Inc.,
                                                                      152 F.3d 1209 (9th Cir. 1998) ............................................................................. 15
                                                                7
                                                                    Laws v. Sony Music Entm’t, Inc.,
                                                                8     448 F.3d 1134 (9th Cir. 2006) ............................................................................. 15
                                                                9   Lee v. City of L.A.,
                                                                       250 F.3d 668 (9th Cir. 2001) ................................................................................. 6
                                                               10
                                                                    Loomis v. Cornish,
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11     836 F.3d 991 (9th Cir. 2016) ........................................................................... 8, 10
                                                               12   Mankaruse v. Raytheon Co.,
                          2049 Century Park East, Suite 2600




                                                                      2015 WL 6755206 (C.D. Cal. Nov. 4, 2015) ........................................................ 6
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                                    Meta-Film Assocs., Inc. v. MCA, Inc.,
                                                               14     586 F. Supp. 1346 (C.D. Cal. May 14, 1984) ................................................. 9, 10
                                                               15   Mills v. Alphabet Inc.,
                                                                       2018 WL 1569838. (S.D.N.Y. March 28, 2018) ................................................. 16
                                                               16
                                                                    Navarro v. Block,
                                                               17     250 F.3d 729 (9th Cir. 2001) ................................................................................. 4
                                                               18   Rainey v. Wayne State Univ.,
                                                                       26 F. Supp. 2d 963 (E.D. Mich. 1998) ................................................................ 15
                                                               19
                                                                    Schkeiban v. Cameron,
                                                               20      2012 WL 12895722 (C.D. Cal. May 10, 2012)..................................................... 8
                                                               21   Shwarz v. United States,
                                                                      234 F.3d 428 (9th Cir. 2000) ................................................................................. 5
                                                               22
                                                                    Somers v. Apple, Inc.,
                                                               23     729 F.3d 953 (9th Cir. 2013) ................................................................................. 5
                                                               24   Three Boys Music Corp. v. Bolton,
                                                                       212 F.3d 477 (9th Cir. 2000) ............................................................................. 7, 8
                                                               25
                                                                    United States ex rel. Modglin v. DJO Glob. Inc.,
                                                               26     48 F. Supp. 3d 1362 (C.D. Cal. Sept. 2, 2014)...................................................... 6
                                                               27   Von Saher v. Norton Simon Museum of Art at Pasadena,
                                                                      592 F.3d 954 (9th Cir. 2010) ................................................................................. 7
                                                               28
                                                                                                                                        DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                                  iii                        MOTION TO DISMISS
                                                           Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 7 of 24 Page ID #:121



                                                                1                                         TABLE OF AUTHORITIES
                                                                2                                               (continued)
                                                                                                                                                     Page
                                                                3   Washington v. ViacomCBS, Inc.,
                                                                      2020 WL 5823568 (C.D. Cal. Aug. 20, 2020) (Marshall, J.) ............... 7, 8, 14, 15
                                                                4
                                                                    Wynn v. Chanos,
                                                                5     75 F. Supp. 3d 1228 (N.D. Cal. Dec. 16, 2014) .................................................... 6
                                                                6   Zella v. E.W. Scripps Co.,
                                                                       529 F. Supp. 2d 1124 (C.D. Cal. 2007) ............................................................... 11
                                                                7
                                                                    FEDERAL STATUTES
                                                                8
                                                                    37 C.F.R. § 202.1 ...................................................................................................... 11
                                                                9
                                                                    17 U.S.C. § 106......................................................................................................... 15
                                                               10
                                                                    17 U.S.C. § 411(a) .................................................................................................... 13
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11
                                                                    Federal Rule of Civil Procedure 11 .......................................................................... 10
                                                               12
                          2049 Century Park East, Suite 2600




                                                                    Federal Rule of Civil Procedure 12(b)(6) .......................................................... passim
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                                    Federal Rule of Evidence 201 .................................................................................... 6
                                                               14
                                                                    CALIFORNIA STATUES
                                                               15
                                                                    Cal. Bus. & Prof. Code § 17200 et seq. .................................................................... 15
                                                               16
                                                                    Cal. Code of Civ. Proc. § 335.1 ................................................................................ 16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                                                             DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                                      iv                          MOTION TO DISMISS
                                                           Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 8 of 24 Page ID #:122



                                                                1                      MEMORANDUM OF POINTS AND AUTHORITIES
                                                                2   I.       INTRODUCTION
                                                                3            This lawsuit epitomizes the type of frivolous copyright case that should be
                                                                4   dismissed on the pleadings, before the plaintiff is permitted to embark upon
                                                                5   voluminous, burdensome and expensive discovery that could not possibly change
                                                                6   the outcome.
                                                                7            Plaintiff John Evans (“Plaintiff”), a writer, alleges that Defendants,2 along
                                                                8   with DreamWorks Animation LLC, 3 infringed the copyright in his screenplay (the
                                                                9   “Screenplay”) by releasing the animated film Bee Movie (the “Film”) nearly
                                                               10   fourteen years ago. In an attempt to conceal the utterly baseless nature of his case,
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   Plaintiff did not attach a copy of the purportedly infringed Screenplay to his
                                                               12   complaint (Dkt. 7, “Complaint”), and has refused to provide it to Defendants,
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   thereby preventing a side-by-side comparison. But putting aside Plaintiff’s
                                                               14   intentional obfuscation, his Complaint nevertheless fails to state a viable claim for
                                                               15   copyright infringement.
                                                               16            To survive dismissal under Federal Rule of Civil Procedure 12(b)(6), a
                                                               17   complaint must be plausible on its face. Plaintiff does not, and cannot, meet this
                                                               18   standard, as none of his claims is supported by factual allegations of the kind
                                                               19   required by Iqbal/Twombly. Plaintiff instead relies upon attenuated theories and
                                                               20   improper legal conclusions, none of which is (or can be) supported by facts
                                                               21   sufficient to render them plausible.
                                                               22            First, Plaintiff fails to plausibly allege that any of the individuals or entities
                                                               23
                                                               24   2
                                                                     The named defendants include NBCUniversal Media, LLC (“NBCUniversal”),
                                                                    Universal Pictures, a division of Universal City Studios LLC (“Universal
                                                               25   Pictures”), Jerry Seinfeld (“Seinfeld”), and Stacey Snider (“Snider”) (collectively,
                                                                    “Defendants”).
                                                               26
                                                                    3
                                                                     Though Plaintiff has included the entity Dreamworks Animation LLC in its
                                                               27   definition of “Defendant” or “NBCUniversal” in his Complaint, he has failed to
                                                                    name this entity as a separate defendant. DreamWorks Animation, LLC is the
                                                               28   producer of the Film.
                                                                                                                            DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                         1                       MOTION TO DISMISS
                                                           Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 9 of 24 Page ID #:123



                                                                1   involved in producing or releasing the Film had any access to his Screenplay. He
                                                                2   alleges that he submitted a copy of his Screenplay to defendant Stacey Snider in
                                                                3   1999, while she was employed by Universal Pictures. But Plaintiff has not and
                                                                4   cannot allege that either Snider or Universal Pictures had anything to do with the
                                                                5   creation of the Film, which was produced by DreamWorks Animation in 2007.
                                                                6   Instead, Plaintiff’s convoluted claim is premised on defendant NBCUniversal’s
                                                                7   subsequent acquisition of DreamWorks Animation in 2016—nine years after the
                                                                8   Film was released. And despite Plaintiff’s attempt to conflate DreamWorks
                                                                9   Animation with a completely separate, unaffiliated live action studio that
                                                               10   subsequently employed Snider, there is no allegation that anyone at DreamWorks
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   Animation had access to Plaintiff’s Screenplay. Likewise, while the Complaint
                                                               12   alleges that defendant Jerry Seinfeld was a credited writer on the Film, Plaintiff
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   does not and cannot plausibly allege that Seinfeld had access to the Screenplay
                                                               14   either.
                                                               15             Plaintiff’s copyright claim should also be dismissed on the independent
                                                               16   ground that it does not sufficiently allege the existence of any substantial
                                                               17   similarities of expression between Plaintiff’s Screenplay and the Film. Putting
                                                               18   aside his failure to attach a copy of the work he claims was infringed, Plaintiff also
                                                               19   fails to allege any protectable creative expression contained in his Screenplay that
                                                               20   was copied in the Film. Tellingly, Plaintiff has not attempted to identify a single
                                                               21   actionable similarity between the two works that could support an infringement
                                                               22   claim.
                                                               23             Finally, each of Plaintiff’s ancillary state law claims (for unfair competition,
                                                               24   intentional infliction of emotional distress and negligent infliction of emotional
                                                               25   distress) fails as a matter of law because these claims are all premised entirely on
                                                               26   Defendants’ purported copyright infringement. They are therefore preempted by
                                                               27   the Copyright Act.
                                                               28             Because Plaintiff has failed to allege facts sufficient to state a claim that is
                                                                                                                             DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                         2                        MOTION TO DISMISS
                                                      Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 10 of 24 Page ID #:124



                                                                1   even plausible on its face, the Court should dismiss the Complaint and each of its
                                                                2   purported claims for relief against Defendants with prejudice.
                                                                3
                                                                4   II.      FACTUAL ALLEGATIONS
                                                                5            Plaintiff alleges that he is a writer who registered his Screenplay for an
                                                                6   animated work entitled “Bee Movie” with the U.S. Copyright Office on April 14,
                                                                7   1999. Complaint, ¶¶4, 18. The Copyright Office assigned a version of the
                                                                8   Screenplay Registration No. Pau 2-399-668. Complaint, ¶18 and Exh. 1. [Dkt 7-4].4
                                                                9            According to Plaintiff, in 1999, Snider, then Co-Chairman of Universal
                                                               10   Pictures, agreed to read and review Plaintiff’s Screenplay as a favor to her
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   housekeeper, who was one of Plaintiff’s in-laws. Complaint, ¶22. On August 30,
                                                               12   1999, Plaintiff received a rejection letter from Snider. Complaint, ¶23.
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13            Plaintiff alleges that “[i]n approximately 2005 – 2006, Defendant Snider left
                                                               14   her role as Co-chairman of Universal Pictures in exchange for a position as Co-
                                                               15   chairman and CEO of DreamWorks.” Complaint, ¶24.5
                                                               16            In November 2007, purportedly in her role as “Co-chairman and CEO of
                                                               17   DreamWorks,” Plaintiff alleges that Snider released the animated film Bee Movie,
                                                               18
                                                               19   4
                                                                      As discussed further below, despite the fact that the Complaint is premised
                                                                    entirely upon the alleged infringement of his Screenplay, Plaintiff did not attach a
                                                               20   copy of the as-registered Screenplay to his Complaint, and he has also refused to
                                                                    provide it to Defendants. Declaration of Aaron J. Moss in Support of Defendants’
                                                               21   Request For Judicial Notice and Motion to Dismiss (“Moss Decl.”), ¶5 and Exhibit
                                                                    5. Defendants’ counsel has requested a copy from the Copyright Office, but thus
                                                               22   far has been unable to obtain one. Id., ¶4.
                                                               23   5
                                                                      In a disingenuous (if not fraudulent) allegation, the Complaint conflates
                                                                    “DreamWorks Animation,” the company that produced the Film (Complaint, Exh.
                                                               24   4), with the live action studio “DreamWorks” that employed Stacey Snider after she
                                                                    left Universal Pictures. Complaint, ¶24. At all times relevant to Plaintiff’s claims,
                                                               25   DreamWorks Animation was a completely separate company from DreamWorks
                                                                    Studios, and did not employ Ms. Snider. See Declaration of Christopher Miller in
                                                               26   Support of Defendants’ Request For Judicial Notice and Motion to Dismiss
                                                                    (“Miller Decl.”), ¶¶2-4 and Exhibits 1, 2. Plaintiff’s counsel was informed of this
                                                               27   fact and was advised of publicly available records on this point prior to the filing of
                                                                    this lawsuit. Plaintiff nevertheless disregarded this public information in asserting
                                                               28   his claims.
                                                                                                                          DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                       3                       MOTION TO DISMISS
                                                      Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 11 of 24 Page ID #:125



                                                                1   which Plaintiff claims infringes his Screenplay. The Film’s credits represent that it
                                                                2   is “Based on an original idea by Jerry Seinfeld,” and Seinfeld is a credited writer.
                                                                3   Complaint, ¶25.
                                                                4            On August 22, 2016, NBCUniversal announced that it had completed its
                                                                5   acquisition of DreamWorks Animation SKG Inc. 6 and, as alleged by Plaintiff, “the
                                                                6   studio DreamWorks is now part of the Universal Filmed Entertainment Group.”
                                                                7   Complaint, ¶26. Plaintiff further alleges that “Universal Filmed Entertainment
                                                                8   Group is now a division of NBC Universal.” Complaint, ¶27.
                                                                9            Plaintiff concedes that he has been aware of the DreamWorks Animation
                                                               10   film Bee Movie since it was first released on November 1, 2007. Complaint, ¶30.
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   Nevertheless, he waited for nearly 14 years to file his lawsuit against Defendants.
                                                               12   Plaintiff’s Complaint alleges four causes of action, each of which is based upon
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   Defendants’ alleged infringement of his Screenplay: (1) Copyright Infringement;
                                                               14   (2) Unfair Competition; (3) Intentional Infliction of Emotional Distress; and (4)
                                                               15   Negligent Infliction of Emotional Distress. Complaint, ¶¶16-48.
                                                               16
                                                               17   III.     LEGAL STANDARDS
                                                               18            Federal Rule of Civil Procedure (“FRCP”) 8 requires Plaintiff to provide
                                                               19   Defendants with “fair notice of what the claim is and the grounds on which it rests.”
                                                               20   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007) (quotation and alteration
                                                               21   omitted). Although a plaintiff need not provide “detailed factual allegations,” he
                                                               22   must provide “more than an unadorned, the defendant-unlawfully-harmed-me
                                                               23   accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks
                                                               24   omitted).
                                                               25            A motion to dismiss under FRCP 12(b)(6) “tests the legal sufficiency of a
                                                               26   claim.” Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Dismissal under
                                                               27
                                                                    6
                                                                     DreamWorks Animation SKG Inc. was the publicly traded parent company of
                                                               28   DreamWorks Animation LLC.
                                                                                                                        DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                     4                       MOTION TO DISMISS
                                                      Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 12 of 24 Page ID #:126



                                                                1   FRCP 12(b)(6) “is proper when the complaint either (1) lacks a cognizable legal
                                                                2   theory or (2) fails to allege sufficient facts to support a cognizable legal theory.”
                                                                3   Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013).
                                                                4            “[A] plaintiff’s obligation to provide the grounds of his entitlement to relief
                                                                5   requires more than labels and conclusions, and a formulaic recitation of the
                                                                6   elements of a cause of action will not do[.]” Bell, 550 U.S. at 555. Accordingly,
                                                                7   here, Plaintiff’s claims against Defendants must contain “enough facts to state a
                                                                8   claim to relief that is plausible on its face,” and show “more than a sheer possibility
                                                                9   that [Defendants] ha[ve] acted unlawfully.” Iqbal, 556 U.S. at 678. “A claim has
                                                               10   facial plausibility when the plaintiff pleads factual content that allows the court to
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   draw the reasonable inference that the defendant is liable for the misconduct
                                                               12   alleged.” Id.
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13            The first step in determining whether a claim is sufficiently pleaded is to
                                                               14   identify the elements of that claim. See id. at 675. A court should then distinguish
                                                               15   between the pleading’s allegations of fact and its legal conclusions: a court “must
                                                               16   take all of the factual allegations in the complaint as true,” but should not give legal
                                                               17   conclusions this assumption of veracity. Id. at 678. Indeed, “[t]he Court must
                                                               18   disregard allegations that are legal conclusions, even when disguised as facts.”
                                                               19   Esplanade Prods., Inc. v. Walt Disney Co., 2017 WL 5635027, at *12 (C.D. Cal.
                                                               20   Nov. 8, 2017), citing Iqbal, 556 U.S. at 681. Similarly, the Court “need not accept
                                                               21   as true . . . allegations that contradict facts that may be judicially noticed by the
                                                               22   court[.]” Shwarz v. United States, 234 F.3d 428, 435 (9th Cir. 2000). The court
                                                               23   must then decide whether the pleading’s factual allegations, when assumed true,
                                                               24   “plausibly give rise to an entitlement to relief.” Iqbal, 556 U.S. at 679. “Threadbare
                                                               25   recitals of the elements of a cause of action, supported by mere conclusory
                                                               26   statements, do not suffice.” Id. at 678. Allegations showing only the “mere
                                                               27   possibility of misconduct” are also insufficient. Id. at 679.
                                                               28            As discussed below, Plaintiff falls woefully short of satisfying the pleading
                                                                                                                          DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                       5                       MOTION TO DISMISS
                                                      Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 13 of 24 Page ID #:127



                                                                1   standard required to survive a motion to dismiss pursuant to FRCP 12(b)(6).
                                                                2
                                                                3   IV.      STANDARDS FOR JUDICIAL NOTICE
                                                                4            A court may properly take judicial notice of (1) material which is included as
                                                                5   part of a complaint or relied upon by a complaint, and (2) matters in the public
                                                                6   record. See Lee v. City of L.A., 250 F.3d 668, 688-89 (9th Cir. 2001) overruled on
                                                                7   other grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119, 1125-26 (9th
                                                                8   Cir. 2002). Under Federal Rule of Evidence 201(b), a judicially noticed fact must
                                                                9   be one “not subject to reasonable dispute in that it (1) is generally known within the
                                                               10   territorial jurisdiction of the trial court; or (2) can be accurately and readily
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   determined from sources whose accuracy cannot reasonably be questioned.”
                                                               12            In addition, pursuant to the “incorporation by reference” doctrine, under Rule
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   201, documents whose contents are alleged in a complaint and whose authenticity
                                                               14   no party questions, but which are not physically attached to the pleading, may be
                                                               15   considered in ruling on a 12(b)(6) motion to dismiss. See, e.g., Knievel v. ESPN,
                                                               16   393 F.3d 1068, 1076-77 (9th Cir. 2005).
                                                               17            Courts regularly grant requests for judicial notice of records available on the
                                                               18   United States Copyright Office’s website. See, e.g., Abbas v. Vertical Ent., LLC,
                                                               19   2019 WL 6482229, at *1 (C.D. Cal. Aug. 19, 2019) (taking judicial notice of copies
                                                               20   of records maintained in the Copyright Office); United States ex rel. Modglin v.
                                                               21   DJO Glob. Inc., 48 F. Supp. 3d 1362, 1381-82 (C.D. Cal. Sept. 2, 2014) (“[T]he
                                                               22   court can take judicial notice of [p]ublic records and government documents
                                                               23   available from reliable sources on the Internet, such as websites run by
                                                               24   governmental agencies”) (quotation omitted).
                                                               25            Moreover, “SEC forms such as…Form 10–K are matters of public record”
                                                               26   subject to judicial notice. Wynn v. Chanos, 75 F. Supp. 3d 1228, 1235 (N.D. Cal.
                                                               27   Dec. 16, 2014); see also Dreiling v. Am. Express Co., 458 F.3d 942, 946 n.2 (9th
                                                               28   Cir. 2006) (SEC filings are proper subjects of judicial notice); Mankaruse v.
                                                                                                                          DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                       6                       MOTION TO DISMISS
                                                      Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 14 of 24 Page ID #:128



                                                                1   Raytheon Co., 2015 WL 6755206, *2 n.2 (C.D. Cal. Nov. 4, 2015) (granting
                                                                2   judicial notice of SEC Form 10-K).
                                                                3            Additionally, courts regularly take judicial notice of the content of publicly
                                                                4   accessible websites (Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir.
                                                                5   2010)), as well as other publicly-available documents that show what information is
                                                                6   “‘in the public realm at the time[.]’” Von Saher v. Norton Simon Museum of Art at
                                                                7   Pasadena, 592 F.3d 954, 960 (9th Cir. 2010) (quotation omitted). See also Grill v.
                                                                8   Lincoln Nat’l Life Ins. Co., 2014 WL 12588652, *3 (C.D. Cal. June 3, 2014)
                                                                9   (granting judicial notice as to news publication from New York Times).
                                                               10
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   V.       PLAINTIFF CANNOT STATE A CLAIM FOR COPYRIGHT
                                                               12            INFRINGEMENT
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13            “To withstand a motion to dismiss a copyright infringement claim under Rule
                                                               14   12(b)(6), a plaintiff must allege: (1) ownership of a valid copyright, and (2) copying
                                                               15   constituent elements of the work that are original.” Washington v. ViacomCBS, Inc.,
                                                               16   2020 WL 5823568, at *2 (C.D. Cal. Aug. 20, 2020) (Marshall, J.), citing Feist
                                                               17   Publ’ns, Inc. v. Rural Tele. Serv. Co., 499 U.S. 340, 361 (1991).
                                                               18            Where, as here, there is no allegation or evidence of direct copying, the
                                                               19   second “copying” element requires Plaintiff to plausibly allege (and thereafter
                                                               20   prove) circumstantial evidence of copying by showing both that Defendants had
                                                               21   “access” to plaintiff's copyrighted work, and that there is “substantial similarity” of
                                                               22   protected expression between the copyrighted work and Defendants’ work. Three
                                                               23   Boys Music Corp. v. Bolton, 212 F.3d 477, 481 (9th Cir. 2000).
                                                               24            Here, Plaintiff has failed to plausibly allege either access or substantial
                                                               25   similarity.
                                                               26
                                                               27            A.       Plaintiff Fails to Plausibly Allege Access.
                                                               28            In order to properly plead access in a copyright case, a plaintiff must
                                                                                                                           DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                        7                       MOTION TO DISMISS
                                                      Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 15 of 24 Page ID #:129



                                                                1   sufficiently allege “a reasonable possibility, not merely a bare possibility, that an
                                                                2   alleged infringer had the chance to view the protected work.” Loomis v. Cornish,
                                                                3   836 F.3d 991, 995 (9th Cir. 2016) (internal quotation marks and citation omitted).
                                                                4   Access “may not be inferred through mere speculation or conjecture.” Three Boys
                                                                5   Music, 212 F.3d at 482. Several courts within the Central District, including this
                                                                6   one, have dismissed copyright infringement cases at the pleading stage where a
                                                                7   plaintiff’s access allegations were merely speculative. See Washington, 2020 WL
                                                                8   5823568, at *3; Carlini v. Paramount Pictures Corp., 2021 WL 911684, at *7
                                                                9   (C.D. Cal. Feb. 2, 2021); Fillmore v. Blumhouse Prods., LLC, 2017 WL 4708018,
                                                               10   at *4 (C.D. Cal. Jul. 7, 2017); Schkeiban v. Cameron, 2012 WL 12895722, at *1-*2
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   (C.D. Cal. May 10, 2012).
                                                               12            Here, Plaintiff has alleged that he submitted his Screenplay to Defendant
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   Snider in 1999, while she was employed by Universal Pictures. Complaint, ¶¶ 22-
                                                               14   23. However, Plaintiff does not allege that either Snider or Universal Pictures was
                                                               15   involved in the creation or dissemination of the Film at the time it was released in
                                                               16   November 2007. Instead, as set forth in the Complaint and in Plaintiff’s Exhibit 4,
                                                               17   Plaintiff acknowledges that the Film was released in November 2007 by
                                                               18   DreamWorks Animation. As of that date, DreamWorks Animation had no
                                                               19   affiliation with Universal Pictures.7 Complaint, ¶25 and Exh. 4.
                                                               20            Plaintiff does allege that in 2005 – 2006, seven years after allegedly
                                                               21   receiving Plaintiff’s Screenplay, Snider took a position as “Co-chairman and CEO
                                                               22   of DreamWorks.” Complaint, ¶24. Concealed through Plaintiffs’ use of shorthand
                                                               23   names, however, is the fact that Snider’s new position was on behalf of
                                                               24   DreamWorks Studios, a live action studio that, as of 2006, was a separate company
                                                               25
                                                               26   7
                                                                      While Plaintiff subsequently alleges that “On August 22, 2016, NBCUniversal . . .
                                                                    announced its completed acquisition of DreamWorks Animation SKG Inc.”
                                                               27   (Complaint, ¶26), this was nine years after the Film was first produced and
                                                                    released.
                                                               28
                                                                                                                          DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                       8                       MOTION TO DISMISS
                                                      Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 16 of 24 Page ID #:130



                                                                1   not associated with DreamWorks Animation. See Defendants’ Request for Judicial
                                                                2   Notice and Miller Decl., ¶¶3-4, Exhibits 1, 2. DreamWorks Animation was run by
                                                                3   Jeffrey Katzenberg (its Chief Executive Officer and Director) when Bee Movie was
                                                                4   released in November 2007 and Ms. Snider was not an executive officer of that
                                                                5   company. Miller Decl., ¶¶3-4, Exhibits 1, 2.
                                                                6            Moreover, regardless of which studio employed Snider and when, the
                                                                7   Complaint does not allege (and cannot allege) that Snider: (1) was involved in the
                                                                8   creation of the allegedly-infringing Film in any manner; or (2) ever provided a copy
                                                                9   of the Screenplay to any of the individuals or entities who were involved in creating
                                                               10   the Film. See Griffin v. Peele, 2018 WL 5117555, at *5 (C.D. Cal. Jan. 18, 2018)
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   (on motion to dismiss, finding plaintiff’s chain of events “too speculative” where
                                                               12   plaintiff did not allege that the infringing work was actually provided to alleged
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   infringer). Indeed, there is not a single allegation that any of the individuals or
                                                               14   entities involved in producing or releasing the Film (including Seinfeld or
                                                               15   DreamWorks Animation) had any access to Plaintiff’s Screenplay. In other words,
                                                               16   no connection—let alone a plausible connection—has been alleged between
                                                               17   Snider’s receipt of the Screenplay in 1999, and the production and release of the
                                                               18   Film in 2007 by a completely different set of individuals and entities.
                                                               19            To survive a motion to dismiss, Plaintiff is required to allege a sufficient
                                                               20   nexus between “the individual who possesses knowledge of a plaintiff’s work and
                                                               21   the creator of the allegedly infringing work.” Meta-Film Assocs., Inc. v. MCA, Inc.,
                                                               22   586 F. Supp. 1346, 1356-59 (C.D. Cal. May 14, 1984) (even though plaintiff
                                                               23   showed his work to a director who was under contract with the defendant studio
                                                               24   and worked on the studio lot, he could not show any connection between the
                                                               25   director and the allegedly infringing work). To allege the requisite nexus, “a
                                                               26   plaintiff must show that he submitted his work to an intermediary who is in a
                                                               27   position to transmit the plaintiff’s work to the creators of the infringing work.”
                                                               28   Gable v. Nat’l Broad. Co., 727 F. Supp. 2d 815, 826 (C.D. Cal. 2010), aff’d 438 F.
                                                                                                                          DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                       9                       MOTION TO DISMISS
                                                      Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 17 of 24 Page ID #:131



                                                                1   App’x 587 (9th Cir. 2011) (emphasis in original).
                                                                2            The Ninth Circuit has held that the “bare corporate receipt” of a work by an
                                                                3   individual who shares a common employer with the alleged copier is insufficient to
                                                                4   establish access. Loomis, 836 F.3d at 995. Here, Plaintiff has not alleged that the
                                                                5   studio responsible for the production and dissemination of the Film—DreamWorks
                                                                6   Animation—ever even saw Plaintiff’s Screenplay.
                                                                7            Specifically, Plaintiff has not made any factual allegations that would tie
                                                                8   Stacey Snider, the alleged recipient of the Screenplay, to Seinfeld, DreamWorks
                                                                9   Animation, or anyone responsible for creating the Film. In summary:
                                                               10            • As to defendant Snider, the Complaint alleges she had access to Plaintiff’s
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11                 Screenplay, but not that she was involved in the creation of the Film. Nor
                                                               12                 does the Complaint allege that Snider sent the Screenplay to any of the
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13                 persons or entities who actually were involved in creating the Film—all of
                                                               14                 whom were working on behalf of a different studio.
                                                               15            • As to defendant Seinfeld, the Complaint alleges that he was a credited
                                                               16                 writer on the Film—but not that he had any access to Plaintiff’s
                                                               17                 Screenplay.
                                                               18            • As to defendants NBCUniversal Media, LLC and Universal Pictures, the
                                                               19                 Complaint neither alleges that they had access to the Screenplay nor that
                                                               20                 they had anything do to with the creation of the Film in 2007.
                                                               21            As the court held in Meta-Film Associates, 586 F. Supp. at 1355, the nexus
                                                               22   between the person having knowledge of the plaintiff’s work and the persons
                                                               23   allegedly responsible for the infringing work must be “sufficiently strong to raise a
                                                               24   reasonable possibility of access.” Here, no such facts may be alleged consistent
                                                               25   with Plaintiff’s (and Plaintiff’s counsel’s) responsibilities under Rule 11. In short,
                                                               26   without a plausible theory that any connection existed between Snider and the other
                                                               27   Defendants, Plaintiff’s copyright infringement claim fails as a matter of law and
                                                               28   must be dismissed.
                                                                                                                          DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                       10                      MOTION TO DISMISS
                                                      Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 18 of 24 Page ID #:132



                                                                1            B.       Plaintiff Fails to Allege Substantial Similarity of Protected
                                                                2                     Expression Between His Screenplay and the Film.
                                                                3            Assuming for the sake of argument that Plaintiff could plausibly state a claim
                                                                4   of access (though he cannot), he would still need to establish that “the works at
                                                                5   issue are substantially similar in their protected elements.” Zella v. E.W. Scripps
                                                                6   Co., 529 F. Supp. 2d 1124, 1133 (C.D. Cal. 2007), citing Cavalier v. Random
                                                                7   House, Inc., 297 F.3d 815, 822 (9th Cir. 2002). However, as with his deficient
                                                                8   access allegations, Plaintiff’s contentions regarding substantial similarity are not
                                                                9   supported by any factual allegations of the kind required by Iqbal/Twombly.
                                                               10   Instead, Plaintiff flouts the required pleading standards at every turn.
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11            Plaintiff has not attached a copy of his Screenplay to the Complaint, nor has
                                                               12   he specified any creative expression that was included in his Screenplay and
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   allegedly copied by the Film. He makes no attempt to describe or compare the
                                                               14   allegedly infringing and infringed works. Indeed, aside from naming the titles of
                                                               15   the works (which are not protectable under copyright law), Plaintiff’s Complaint
                                                               16   does not identify a single supposed similarity between the Film and the Screenplay.
                                                               17            Instead, Plaintiff’s Complaint rests entirely on the allegation that “the
                                                               18   infringing film copied numerous copyrightable elements of Plaintiff’s work
                                                               19   precisely, including but not limited to the title8 and medium of the screenplay,
                                                               20   dialogue, structure, themes, choices of shots, camera, angles, colors, lighting,
                                                               21   textual descriptors, and other artistic and expressive elements of Plaintiff’s work.”
                                                               22   Complaint, ¶31.
                                                               23            This type of wholly conclusory allegation is woefully insufficient to meet the
                                                               24   “plausibility” standard required by Iqbal/Twombly. See Esplanade Prods., Inc. v.
                                                               25   Walt Disney Co., 2017 WL 5635024, at *5 (C.D. Cal. July 11, 2017) (dismissing
                                                               26
                                                                    8
                                                                     Titles, short phrases and names are not protected by copyright law. See 37 C.F.R.
                                                               27   § 202.1; Boyman v. Disney Enters., Inc., 2018 WL 5094902, at *3 (C.D. Cal. June
                                                                    1, 2018) (disregarding similarity of titles for purposes of comparing two works).
                                                               28
                                                                                                                           DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                       11                       MOTION TO DISMISS
                                                      Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 19 of 24 Page ID #:133



                                                                1   complaint where plaintiff did not attach the allegedly infringed work, ruling that
                                                                2   “the Complaint is filled with conclusory allegations that are not factually specific
                                                                3   enough to support Esplanade’s claims”); Evans v. McCoy-Harris, 2019 WL
                                                                4   1002512, at *3 (C.D. Cal. January 4, 2019) (dismissing complaint where plaintiff
                                                                5   did not attach allegedly infringed screenplay, did not allege the protectable
                                                                6   elements of the infringed works, and made “no effort to compare the copyrightable
                                                                7   elements” of the two works). Indeed, the improper conclusory nature of Plaintiff’s
                                                                8   allegations is made all the more apparent by the fact that there cannot possibly be
                                                                9   any copying—let alone any purported similarities—in “choices of shots, camera,
                                                               10   [and] angles” between an animated film, on the one hand, and a written screenplay,
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   on the other.
                                                               12            Esplanade is particularly instructive. There, as here, the plaintiff failed to
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   attach the allegedly infringed screenplay to his complaint. 2017 WL 5635024, at *1.
                                                               14   However, unlike Plaintiff here, the plaintiff in Esplanade at least attempted to
                                                               15   summarize and describe the allegedly infringed elements, including plot similarities
                                                               16   (“[t]he Complaint alleges that” both works “‘involve a small, cute, furry female
                                                               17   animal, who is an outsider…dismissed by the other more dominant animals because
                                                               18   of her species, and she strives to overcome that societal prejudice’”); character
                                                               19   analysis (the protagonists in both works “present an odd pair”); and character
                                                               20   design (including specific images submitted as part of the complaint). Id. at *5-*9.
                                                               21            Notwithstanding the presence of allegations substantially more detailed than
                                                               22   those alleged by Plaintiff here, the court in Esplanade nevertheless granted the
                                                               23   defendant’s motion to dismiss. Id. at *1. The court held that “the Complaint
                                                               24   describes the alleged similarities at such a high level of generality that it is
                                                               25   impossible for the Court to evaluate whether the alleged copying was sufficiently
                                                               26   specific to be protectable or merely a series of unprotectable scénes-á-faire. The
                                                               27   allegations thus fail to state a plausible claim.” Id. (Emphasis added).
                                                               28            Moreover, Plaintiff’s failure to attach the Screenplay to his Complaint is not
                                                                                                                           DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                       12                       MOTION TO DISMISS
                                                      Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 20 of 24 Page ID #:134



                                                                1   inadvertent, but rather appears to be a calculated attempt to avoid a pleading-based
                                                                2   challenge to his Complaint. In this regard, according to the U.S. Copyright Office’s
                                                                3   online Public Records Catalog, the screenplay registered by John Evans on April
                                                                4   14, 1999 bearing Registration No. Pau 2399668 is 46 pages long. See Moss Decl.,
                                                                5   ¶¶2-3, Exhibit 4. However, in October 2019, prior to filing his complaint,
                                                                6   Plaintiff’s manager sent NBCUniversal’s in-house counsel an 87-page screenplay
                                                                7   purportedly written by Plaintiff entitled “Bee Movie,” which she represented to be a
                                                                8   copy of the registered 1999 script—even though it was 41 pages longer than the
                                                                9   script described in the Public Records Catalog. See Miller Decl., ¶¶5-7.
                                                               10            In light of this discrepancy, and prior to filing this motion, Defendants’
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   counsel requested a copy of the true 46 page “as-registered” script from Plaintiff’s
                                                               12   counsel. Moss Decl., ¶5. They refused. Id., ¶5, Exhibit 5. Instead, Plaintiff
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   prematurely sent voluminous and wide-ranging written discovery on Defendants.
                                                               14   Id. It goes without saying that it is wholly improper for Plaintiff to attempt to drive
                                                               15   up the cost of defense while simultaneously mispresenting the screenplay at issue,
                                                               16   relying on an illegitimate and/or unregistered version of that script, and refusing to
                                                               17   attach, produce or even describe the work upon which his entire copyright
                                                               18   infringement case rests.9
                                                               19            As recognized by the court in Esplanade, Plaintiff’s failure to attach the
                                                               20   screenplay (or even to include a detailed summary of protectable elements),
                                                               21   strongly indicates that Plaintiff “believed including those details would have been
                                                               22   detrimental to [his] claims.” Esplanade, 2017 WL 5635024, at *10. Under these
                                                               23   circumstances, to “allow the action to proceed based on deliberate obfuscation
                                                               24   would run afoul of what the Ninth Circuit considers to be a critical policy interest in
                                                               25   preventing plaintiffs from surviving a Rule 12(b)(6) motion by deliberately
                                                               26
                                                               27   9
                                                                      And, in any event, because Plaintiff has not obtained a certificate of registration
                                                                    from the Copyright Office for the 87-page screenplay he purports to have written, it
                                                               28   could not form the basis for this lawsuit, or any other. See 17 U.S.C. § 411(a).
                                                                                                                          DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                      13                       MOTION TO DISMISS
                                                      Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 21 of 24 Page ID #:135



                                                                1   omitting references to documents upon which their claims are based.” Id.
                                                                2   (quotations omitted).
                                                                3            In sum, Plaintiff fails to adequately allege any specific elements of alleged
                                                                4   infringement in the Complaint. His vague, conclusory, and unsupported allegation
                                                                5   of substantial similarity cannot be sustained and, consequently, Plaintiff’s copyright
                                                                6   infringement claim fails as a matter of law and should be dismissed.
                                                                7
                                                                8   VI.      PLAINTIFF’S STATE LAW CAUSES OF ACTION ARE
                                                                9            PREEMPTED AND FAIL TO STATE CLAIMS FOR RELIEF
                                                               10            A.       The Unfair Competition Claim is Preempted by the Copyright
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11                     Act.
                                                               12             “In the Ninth Circuit, a state law claim is preempted by the Copyright Act if
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   ‘the subject matter of the state law claim falls within the subject matter of
                                                               14   copyright[,]’ and ‘the rights asserted under state law are equivalent to’ those
                                                               15   protected by copyright.” Hoff v. Walt Disney Pictures, 2019 WL 6329368, *5 (C.D.
                                                               16   Cal. Aug. 19, 2019), citing Laws v. Sony Music Entm’t, Inc., 448 F.3d 1134, 1137-
                                                               17   38 (9th Cir. 2006) (brackets in original). “‘To survive preemption, the state cause
                                                               18   of action must protect rights which are qualitatively different from the copyright
                                                               19   rights. The state claim must have an extra element which changes the nature of the
                                                               20   action.’” Washington, 2020 WL 5823568, *5, citing Maloney v. T3Media, Inc., 853
                                                               21   F.3d 1004, 1019 (9th Cir. 2017).
                                                               22            Here, Plaintiff’s unfair competition claim is substantially identical to his
                                                               23   infringement claim. Not only does the claim incorporate by reference all of
                                                               24   Plaintiff’s substantive infringement allegations, but Plaintiff expressly alleges that
                                                               25   his unfair competition claim is premised upon “Defendants’ unauthorized use of
                                                               26   Plaintiff’s copyrighted work” through the promotion of the Film. Complaint, ¶37
                                                               27   (emphasis added). The Copyright Act provides the owner of a copyright with the
                                                               28   exclusive right to reproduce, distribute and create derivative works of his
                                                                                                                           DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                       14                       MOTION TO DISMISS
                                                      Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 22 of 24 Page ID #:136



                                                                1   copyrighted work. See 17 U.S.C. § 106. By his own admission, Plaintiff seeks to
                                                                2   vindicate these precise rights through his unfair competition claim. Complaint,
                                                                3   ¶¶37-38. Therefore, Plaintiff’s state law claim is not “qualitatively different” from
                                                                4   his claim for copyright infringement. See Washington, 2020 WL 5823568, *5
                                                                5   (Copyright Act preempted unfair competition claim); Kodadek v. MTV Networks,
                                                                6   Inc., 152 F.3d 1209, 1213 (9th Cir. 1998) (same). Accordingly, Plaintiff’s unfair
                                                                7   competition claim is preempted by the Copyright Act and should be dismissed
                                                                8   without leave to amend.10
                                                                9
                                                               10            B.       Plaintiff’s Intentional and Negligent Infliction of Emotional
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11                     Distress Claims Are Likewise Preempted By the Copyright Act.
                                                               12            Like the unfair competition claim, the only alleged conduct giving rise to
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13   Plaintiff’s Third and Fourth Claims for Intentional and Negligent Infliction of
                                                               14   Emotional Distress, respectively, is Defendants’ purported unauthorized copying
                                                               15   and use of Plaintiff’s Screenplay. Complaint, ¶¶39-48. Accordingly, the rights
                                                               16   Plaintiff seeks to vindicate are equivalent to the exclusive rights of reproduction,
                                                               17   distribution, and preparation of derivative works protected by the Copyright Act
                                                               18   and are, therefore, preempted. Laws, 448 F.3d at 1137-38.
                                                               19            Courts have consistently dismissed emotional distress claims where, as here,
                                                               20   the only alleged conduct giving rise to the claim consists of the purported
                                                               21   infringement of the plaintiff’s work. See, e.g., Edwards v. Cinelou Films LLC, 2016
                                                               22   WL 9686986, at *5 (C.D. Cal. June 22, 2016) (Copyright Act preempts an
                                                               23   intentional infliction of emotional distress claim); Rainey v. Wayne State Univ., 26
                                                               24
                                                               25   10
                                                                      Even if this claim was not preempted by the Copyright Act (and it is), it would be
                                                                    time-barred. As Plaintiff readily admits, as of November 1, 2007, Plaintiff knew of
                                                               26   the Film and its release. Complaint, ¶30. Nonetheless, he waited nearly fourteen
                                                                    years to file the Complaint. To comport with the statute of limitations, a claim for
                                                               27   unfair competition under California Business & Professions Code section 17200 et
                                                                    seq. must be filed “within four years after the cause of action accrued.” See Cal.
                                                               28   Bus. & Prof. Code § 17208.
                                                                                                                          DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                       15                      MOTION TO DISMISS
                                                      Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 23 of 24 Page ID #:137



                                                                1   F. Supp. 2d 963, 969 (E.D. Mich. 1998) (emotional distress claim preempted
                                                                2   because “the extreme and outrageous conduct which plaintiff relies upon to prove
                                                                3   her claim is the unauthorized reproduction of her artwork,” which “is exactly what
                                                                4   copyright law protects”); Mills v. Alphabet Inc., 2018 WL 1569838, *6-*7.
                                                                5   (S.D.N.Y. March 28, 2018) (dismissing claims for both intentional and negligent
                                                                6   infliction of emotional distress as preempted because they “arise from the same
                                                                7   underlying conduct as [Plaintiff’s] copyright infringement claim—that Defendants
                                                                8   copied and used Plaintiff’s purported work without permission”).
                                                                9            Because both of Plaintiff’s emotional distress claims seek to vindicate rights
                                                               10   identical to those provided for under the Copyright Act, there is no “extra element”
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11   that would make them “qualitatively different” from his copyright claim to avoid
                                                               12   preemption.
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13            Moreover, neither of the emotional distress claims is supported by factual
                                                               14   allegations of the kind required by Iqbal/Twombly. Therefore, even if these claims
                                                               15   were not preempted by the Copyright Act (and they are), they are insufficiently
                                                               16   alleged to be “plausible.” Accordingly, Plaintiff’s Third and Fourth claims, like his
                                                               17   others, should be dismissed without leave to amend.11
                                                               18
                                                               19   VII. CONCLUSION
                                                               20            For the reasons set forth above, Defendants respectfully request that the
                                                               21   Court dismiss the Complaint with prejudice.
                                                               22
                                                               23
                                                               24
                                                               25   11
                                                                      Even if these claims were not preempted by the Copyright Act (and they are),
                                                                    they are, like Plaintiff’s claim for unfair competition, time-barred. As Plaintiff
                                                               26   readily admits, as of November 1, 2007, Plaintiff knew of the Film and its release.
                                                                    Complaint, ¶30. Nonetheless, he waited nearly fourteen years to file the Complaint.
                                                               27   Claims for negligent and/or intentional infliction of emotional distress must be
                                                                    commenced within two years of the date of injury. See Cal. Code of Civ. Proc. §
                                                               28   335.1.
                                                                                                                         DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14                      16                      MOTION TO DISMISS
                                                      Case 2:21-cv-00984-CBM-PD Document 16 Filed 05/18/21 Page 24 of 24 Page ID #:138



                                                                1    DATED: May 18, 2021      GREENBERG GLUSKER FIELDS
                                                                                              CLAMAN & MACHTINGER LLP
                                                                2
                                                                3
                                                                                              By:
                                                                4                              AARON J. MOSS (SBN 190625)
                                                                                               TIFFANY GELOTT (SBN 321951)
                                                                5                              LAUREN R. FISHELMAN (SBN 317601)
                                                                                               Attorneys for Defendants
                                                                6
                                                                7
                                                                8
                                                                9
                                                               10
GREENBERG GLUSKER FIELDS CLAMAN




                                                               11
                                                               12
                          2049 Century Park East, Suite 2600
                            Los Angeles, California 90067
       & MACHTINGER LLP




                                                               13
                                                               14
                                                               15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28
                                                                                                          DEFENDANTS’ NOTICE OF MOTION AND
                                                                    19225-00016/4003429.14        17                     MOTION TO DISMISS
